United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-02 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. (Name of small business issuer in its charter) Delaware 26-3223040 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Park Place Corporate Center One1000 Commerce Drive, 4th FloorPittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I. FINANCIAL INFORMATION (Unaudited) Item 1: Condensed Balance Sheets as of September 30, 2015 and December 31, 2014 3 Condensed Statements of Operations for the Three and Nine Months ended September 30, 2015 and 2014 4 Condensed Statements of Comprehensive (Loss) Income for the Three and Nine Months ended September 30, 2015 and 2014 5 Condensed Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2015 6 Condensed Statements of Cash Flows for the Nine Months ended September 30, 2015 and 2014 7 Notes to Condensed Financial Statements 8 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item4: Controls and Procedures 23 PARTII. OTHER INFORMATION Item1: Legal Proceedings 23 Item6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED BALANCE SHEETS (Unaudited) September 30,2015 December31,2014 ASSETS Current assets: Cash $ - $ - Accounts receivable trade–affiliate Asset retirement receivable-affiliate Current portion of derivative assets Total current assets Gas and oil properties, net Long-term derivative assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable trade-affiliate $ $ Accrued liabilities Current portion of put premiums payable-affiliate Total current liabilities Asset retirement obligations Long-term put premiums payable-affiliate Commitments and contingencies Partners’ capital: Managing general partner’s interest Limited partners’ interest (12,278 units) Accumulated other comprehensive income - Total partners’ capital $ $ See accompanying notes to condensed financial statements. 3 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedSeptember 30, NineMonthsEndedSeptember 30, REVENUES Natural gas $ Gain on mark-to-market derivatives - - Total revenues COSTS AND EXPENSES Production Depletion Impairment - - Accretion of asset retirement obligation General and administrative Total costs and expenses Net (loss) income $ ) $ ) $ ) $ Allocation of net (loss) income: Managing general partner $ ) $ $ ) $ Limited partners $ ) $ ) $ ) $ Net (loss) income per limited partnership unit $ ) $ ) $ ) $ 39 See accompanying notes to condensed financial statements. 4 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) ThreeMonthsEndedSeptember 30, NineMonthsEndedSeptember 30, Net (loss) income $ ) $ ) $ ) $ Other comprehensive (loss) income: Unrealized holding gain on cash flow hedging contracts - - Difference in estimated hedge gains receivable ) Less: reclassification adjustment for realized (gains) losses of cash flow hedges in net (loss) income ) ) Total other comprehensive (loss) income ) ) Comprehensive (loss) income $ ) $ ) $ ) $ See accompanying notes to condensed financial statements. 5 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2015 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at December 31, 2014 $ Participation in revenues, costs and expenses: Net production revenues - Gain on mark-to-market derivatives - - Depletion ) ) - ) Impairment ) ) - ) Accretion of asset retirement obligation ) ) - ) General and administrative ) ) - ) Net loss ) ) - ) Other comprehensive loss - - ) ) Distributions to partners ) ) - ) Balance at September 30, 2015 $ $ $ - $ See accompanying notes to condensed financial statements. 6 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) NineMonthsEndedSeptember 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depletion Impairment - Non cash (gain) loss on derivative value ) Accretion of asset retirement obligation Changes in operating assets and liabilities: Decrease in accounts receivable trade-affiliate Increase in asset retirement receivable-affiliate ) ) Increase in accounts payable trade-affiliate - ) Increase (decrease) in accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of tangible equipment - ) Proceeds from the sale of tangible equipment Proceeds from the sale of oil and gas properties - Net cash provided by investing activities Cash flows from financing activities: Distributions to partners ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents - ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ - $ - See accompanying notes to condensed financial statements. 7 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2015 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public #18-2009 (B)L.P. (the “Partnership”) is a Delaware limited partnership, formed on April8, 2008 with Atlas Resources, LLC serving as its Managing General Partner and Operator (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Atlas Resource Partners, L.P. (“ARP”) (NYSE: ARP). On February 27, 2015, the MGP’s ultimate parent, Atlas Energy, L.P. (“Atlas Energy”), which was a publicly traded master-limited partnership, was acquired by Targa Resources Corp. and distributed to Atlas Energy’s unitholders 100% of the limited liability company interests in ARP’s general partner, Atlas Energy Group, LLC (“Atlas Energy Group”; NYSE: ATLS). Atlas Energy Group became a separate, publicly traded company and the ultimate parent of the MGP as a result of the distribution. Following the distribution, Atlas Energy Group continues to manage ARP’s operations and activities through its ownership of ARP’s general partner interest. The Partnership has drilled and currently operates wells located in Pennsylvania, Tennessee and Indiana. The Partnership has no employees and relies on the MGP for management, which in turn, relies on its parent company, Atlas Energy Group (February 27, 2015 and prior, Atlas Energy), for administrative services. The Partnership’s operating cash flows are generated from its wells, which produce natural gas and oil. Produced natural gas and oil is then delivered to market through affiliated and/or third-party gas gathering systems. The Partnership intends to produce its wells until they are depleted or become uneconomical to produce, at which time they will be plugged and abandoned or sold. The Partnership does not expect to drill additional wells and expects no additional funds will be required for drilling. The accompanying condensed financial statements, which are unaudited except that the balance sheet at December 31, 2014 is derived from audited financial statements, are presented in accordance with the requirements of Form 10-Q and accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim reporting. They do not include all disclosures normally made in financial statements contained in the Partnership’s Form 10-K. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto presented in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2014. The results of operations for the three and nine months ended September 30, 2015 may not necessarily be indicative of the results of operations for the full year ended December31, 2015. The economic viability of the Partnership’s production is based on a variety of factors including proved developed reserves that it can expect to recover through existing wells with existing equipment and operating methods or in which the cost of additional required extraction equipment is relatively minor compared to the cost of a new well; and through currently installed extraction equipment and related infrastructure which is operational at the time of the reserves estimate (if the extraction is by means not involving drilling, completing or reworking a well). There are numerous uncertainties inherent in estimating quantities of proven reserves and in projecting future net revenues.
